                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 1 of 14

                      1    EDWARD C. DUCKERS (SB #242113)
                           ed.duckers@stoel.com
                      2    NICHOLAS D. KARKAZIS (SB #299075)
                           nicholas.karkazis@stoel.com
                      3    STOEL RIVES LLP
                           500 Capitol Mall, Suite 1600
                      4    Sacramento, CA 95814
                           Telephone: 916.447.0700
                      5    Facsimile: 916.447.4781

                      6    Attorneys for Defendant
                           Epic Aviation, LLC, an Oregon
                      7    Limited Liability Company

                      8

                      9

                     10                                      UNITED STATES DISTRICT COURT

                     11                                    EASTERN DISTRICT OF CALIFORNIA

                     12    SACRAMENTO INTERNATIONAL                             Case No. 2:19-cv-02230-JAM-DB
                           JET CENTER, INCORPORATED, doing
                     13    business as SUPERIOR AVIATION                        STIPULATED PROTECTIVE ORDER
                           COMPANY; and SCOTT L. POWELL,
                     14    an individual,

                     15
                                                   Plaintiffs,
                     16
                                     v.
                     17
                           EPIC AVIATION, LLC, an Oregon
                     18    Limited Liability Company; and DOES
                           1 through 10, inclusive,
                     19
                                                   Defendant.
                     20
                           AND RELATED COUNTER-CLAIMS
                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                           [PROPOSED] STIPULATED PROTECTIVE
S TOE L R IVES LLP
ATTO RNEY S AT LAW         ORDER                                          -1-                     2:19-CV-02230-JAM-DB
  SAN FRA NCI S CO


                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 2 of 14

                      1                                   STIPULATED PROTECTIVE ORDER

                      2   1.       PURPOSES AND LIMITATIONS
                      3            Disclosure and discovery activity in this action are likely to involve production of some confidential,
                      4   proprietary, or private information for which special protection from public disclosure and from use for any
                      5   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to
                      6   and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this
                      7   Order does not confer blanket protections on all disclosures or responses to discovery and that the protection
                      8   it affords from public disclosure and use extends only to the limited information or items that are entitled to
                      9   confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in
                     10   Section 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential
                     11   information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and the
                     12   standards that will be applied when a party seeks permission from the court to file material under seal.
                     13
                          2.       DEFINITIONS
                     14
                                   2.1       Challenging Party: a Party or Non-Party that challenges the designation of information or
                     15
                          items under this Order.
                     16
                                   2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
                     17
                          stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure
                     18
                          26(c).
                     19
                                   2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
                     20
                          as their support staff).
                     21
                                   2.4       Designating Party: a Party or Non-Party that designates information or items that it
                     22
                          produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                     23
                                   2.5       Disclosure or Discovery Material: all items or information, regardless of the
                     24
                          medium or manner in which it is generated, stored, or maintained (including, among other things,
                     25
                          testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                     26
                          responses to discovery in this matter.
                     27
                                   2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to
                     28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                                -2-                             2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 3 of 14

                      1   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                      2   consultant in this action.

                      3            2.7       House Counsel: attorneys who are employees of a party to this action. House

                      4   Counsel does not include Outside Counsel of Record or any other outside counsel.

                      5            2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

                      6   entity not named as a Party to this action.

                      7            2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action

                      8   but are retained to represent or advise a party to this action and have appeared in this action on

                      9   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                     10            2.10      Party: any party to this action, including all of its officers, directors, employees,

                     11   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                     12            2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                     13   Material in this action.

                     14            2.12      Professional Vendors: persons or entities that provide litigation support services

                     15   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                     16   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                     17            2.13      Protected Material: any Disclosure or Discovery Material that is in good faith

                     18   designated as “CONFIDENTIAL.”

                     19            2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

                     20   Producing Party.

                     21   3.       SCOPE

                     22            The protections conferred by this Stipulation and Order cover not only Protected Material

                     23   (as defined above), but also (1) any information copied or directly extracted from Protected

                     24   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

                     25   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

                     26   Material. However, the protections conferred by this Stipulation and Order do not cover the

                     27   following information: (a) any information that is in the public domain at the time of disclosure to

                     28   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                              -3-                         2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 4 of 14

                      1   a result of publication not involving a violation of this Order, including becoming part of the public

                      2   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                      3   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                      4   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                      5   of Protected Material at trial shall be governed by a separate agreement or order.

                      6   4.       DURATION

                      7            Even after final disposition of this litigation, the confidentiality obligations imposed by this

                      8   Order shall remain in effect until a Designating Party agrees otherwise in writing, which agreement

                      9   shall not be unreasonably withheld, or a court order otherwise directs. However, if after five (5)

                     10   years, a Party makes an inadvertent verbal or oral disclosure of material protected by Section 3, that

                     11   Party shall have no liability for damages if the disclosure was inadvertent. In such case, the

                     12   disclosing Party must notify the other Party of the disclosure within three (3) days of disclosure and

                     13   will have the burden to demonstrate that the disclosure was inadvertent. Final disposition shall be

                     14   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or without

                     15   prejudice; and (2) final judgment herein after the completion and exhaustion of all appeals,

                     16   rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions

                     17   or applications for extension of time pursuant to applicable law.

                     18   5.       DESIGNATING PROTECTED MATERIAL

                     19            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                     20   Non-Party that designates information or items for protection under this Order must take care to

                     21   limit any such designation to specific material that qualifies under the appropriate standards. The

                     22   Designating Party must designate for protection only those parts of material, documents, items, or

                     23   oral or written communications that qualify – so that other portions of the material, documents,

                     24   items, or communications for which protection is not warranted are not swept unjustifiably within

                     25   the ambit of this Order.

                     26            Mass, indiscriminate, or routinized designations are prohibited unless the Parties agree that

                     27   in light of the volume of documents to be produced, it would be impractical, unduly burdensome

                     28   and/or may likely cause significant delay in production to individually review each potentially
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                              -4-                          2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 5 of 14

                      1   responsive document before production. Each Party warrants that it will use best efforts to exercise

                      2   this restraint.

                      3            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order

                      4   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                      5   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                      6   designated before the material is disclosed or produced. The time period for Designating Party to

                      7   so designate Protected Material shall not exceed 28 days after production.

                      8            Designation in conformity with this Order requires:

                      9                  (a) for information in documentary form (e.g., paper or electronic documents, but

                     10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                     11   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                     12   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                     13   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                     14   A Party or Non-Party that makes original documents or materials available for inspection need not

                     15   designate them for protection until after the inspecting Party has indicated which material it would

                     16   like copied and produced. During the inspection and before the designation, all of the material made

                     17   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                     18   identified the documents it wants copied and produced, the Producing Party must determine which

                     19   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

                     20   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

                     21   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

                     22   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

                     23   appropriate markings in the margins).

                     24                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                     25   Designating Party identify on the record, before the close of the deposition, hearing, or other

                     26   proceeding, all protected testimony.

                     27                  (c) for information produced in some form other than documentary and for any other

                     28   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                              -5-                         2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 6 of 14

                      1   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                      2   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                      3   practicable, shall identify the protected portion(s).

                      4            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                      5   designate qualified information or items does not, standing alone, waive the Designating Party’s

                      6   right to secure protection under this Order for such material. Upon timely correction of a

                      7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                      8   in accordance with the provisions of this Order.

                      9   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                     10            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

                     11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                     12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                     13   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                     14   challenge a confidentiality designation by electing not to mount a challenge promptly after the

                     15   original designation is disclosed.

                     16            6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                     17   by providing written notice of each designation it is challenging and identifying the basis for each

                     18   challenge. The Challenging Party may provide a rolling notice to Designating Party. To avoid

                     19   ambiguity as to whether a challenge has been made, the written notice must recite that the challenge

                     20   to confidentiality is being made in accordance with this specific paragraph of the Protective Order.

                     21   The parties shall attempt to resolve each challenge in good faith and must begin the process by

                     22   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient)

                     23   within 14 days of the date of service of notice, but absent exigent circumstances no longer than 28

                     24   days from the date of services of the notice. In conferring, the Challenging Party must explain the

                     25   basis for its belief that the confidentiality designation was not proper and must give the Designating

                     26   Party an opportunity to review the designated material, to reconsider the circumstances, and, if no

                     27   change in designation is offered, to explain the basis for the chosen designation. A Challenging

                     28   Party may proceed to the next stage of the challenge process only if it has engaged in this meet and
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                              -6-                         2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 7 of 14

                      1   confer process first or establishes that the Designating Party is unwilling to participate in the meet

                      2   and confer process in a timely manner.

                      3            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

                      4   the Designating Party shall file and serve a motion to retain confidentiality within 35 days of the initial notice

                      5   of challenge or within 28 days of the parties agreeing that the meet and confer process will not resolve their

                      6   dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration affirming

                      7   that the movant has complied with the meet and confer requirements imposed in the preceding paragraph.

                      8   Failure by the Designating Party to make such a motion including the required declaration within 35 days

                      9   (or 28 days, if applicable) shall automatically waive the confidentiality designation for each challenged

                     10   designation. In addition, the Challenging Party may file a motion challenging a confidentiality designation

                     11   at any time if there is good cause for doing so, including a challenge to the designation of a deposition

                     12   transcript or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                     13   competent declaration affirming that the movant has complied with the meet and confer requirements

                     14   imposed by the preceding paragraph. Failure by the Designating Party to make a motion to retain

                     15   confidentiality shall not waive the right of the Challenging Party to bring a motion regarding any

                     16   confidentiality issues.

                     17            The burden of persuasion in any such challenge proceeding shall be on the Designating

                     18   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                     19   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                     20   Failure to meet and confer in good faith may expose the Designating Party to sanctions in the event

                     21   of a motion by Challenging Party. Unless the Designating Party has waived the confidentiality

                     22   designation by failing to file a motion to retain confidentiality as described above, all parties shall

                     23   continue to afford the material in question the level of protection to which it is entitled under the

                     24   Producing Party’s designation until the court rules on the challenge.

                     25   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                     26            7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                     27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                     28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                                 -7-                             2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 8 of 14

                      1   the categories of persons and under the conditions described in this Order. When the litigation has

                      2   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                      3   DISPOSITION).

                      4            Protected Material must be stored and maintained by a Receiving Party at a location and in

                      5   a secure manner that ensures that access is limited to the persons authorized under this Order.

                      6            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                      7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                      8   information or item designated “CONFIDENTIAL” only to:

                      9                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                     10   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

                     11   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                     12   attached hereto as Exhibit A;

                     13                  (b) the officers, directors, and employees (including House Counsel) of the Receiving

                     14   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                     15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                     16                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                     17   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                     18   to Be Bound” (Exhibit A);

                     19                  (d) the court and its personnel;

                     20                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                     21   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                     22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                     23                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                     24   relevant and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                     25   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                     26   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                     27   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                     28   Stipulated Protective Order. In the event of a dispute as to the confidentiality of material presented
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                                -8-                          2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 9 of 14

                      1   during the course of a deposition, including but not limited to Protected Material, the deposition

                      2   may proceed with any reasonably relevant matters, but counsel may stipulate that material will

                      3   remain confidential until subsequent agreement or court order.

                      4                 (g) the author or recipient of a document containing the information or a custodian or

                      5   other person who otherwise possessed or knew the information.

                      6   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                      7            LITIGATION

                      8            If a Party is served with a subpoena or a court order issued in other litigation that compels

                      9   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                     10   must:

                     11                 (a) promptly notify in writing the Designating Party. Such notification shall include a

                     12   copy of the subpoena or court order;

                     13                 (b) promptly notify in writing the party who caused the subpoena or order to issue in

                     14   the other litigation that some or all of the material covered by the subpoena or order is subject to

                     15   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                     16                 (c) cooperate at no out of pocket expense with respect to all reasonable procedures

                     17   sought to be pursued by the Designating Party whose Protected Material may be affected. The

                     18   Designating Party shall bear the burden of all costs and other obligations necessary to maintain the

                     19   confidentiality of the Protected Material.

                     20            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                     21   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                     22   before a determination by the court from which the subpoena or order issued, unless the Party has

                     23   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                     24   expense of seeking protection in that court of its confidential material – and nothing in these

                     25   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                     26   disobey a lawful directive from another court.

                     27   ///

                     28   ///
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                            -9-                         2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 10 of 14

                      1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                      2            LITIGATION

                      3                 (a) The terms of this Order are applicable to information produced by a Non-Party in

                      4   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                      5   connection with this litigation is protected by the remedies and relief provided by this Order.

                      6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                      7   protections.

                      8                 (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                      9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                     10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                     11                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                     12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                     13                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

                     14   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

                     15   information requested; and

                     16                      (3) make the information requested available for inspection by the Non-Party.

                     17                 (c) If the Non-Party fails to object or seek a protective order from this court within 14

                     18   days of receiving the notice and accompanying information, the Receiving Party shall produce the

                     19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                     20   seeks a protective order, the Receiving Party shall not produce any information in its possession or

                     21   control that is subject to the confidentiality agreement with the Non-Party before a determination

                     22   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                     23   of seeking protection in this court of its Protected Material.

                     24   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                     25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                     26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                     27   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                     28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                             -10-                         2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 11 of 14

                      1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                      2   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                      3   Agreement to Be Bound” that is attached hereto as Exhibit A.

                      4   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                      5            MATERIAL

                      6            When a Producing Party gives notice to Receiving Parties that certain inadvertently

                      7   produced material is subject to a claim of privilege or other protection, the obligations of the

                      8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B), the local rules

                      9   of this Court, the standing orders of this Court, and any future order that this Court may issue. This

                     10   provision is not intended to modify whatever procedure may be established in a discovery order

                     11   that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                     12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                     13   communication or information covered by the attorney-client privilege or work product protection,

                     14   the parties may incorporate their agreement in the stipulated protective order submitted to the court.

                     15   12.      MISCELLANEOUS

                     16            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

                     17   seek its modification by the court in the future.

                     18            12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                     19   no Party waives any right it otherwise would have to object to disclosing or producing any

                     20   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                     21   Party waives any right to object on any ground to use in evidence of any of the material covered by

                     22   this Protective Order.

                     23            12.3      Filing Protected Material. Without written permission from the Designating Party or a

                     24   court order secured after appropriate notice to all interested persons, a Party may not file in the public record

                     25   in this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply

                     26   with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court order

                     27   authorizing the sealing of the specific Protected Material at issue.

                     28            12.4.     Until this Order is approved by the Court, all documents produced in this matter
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                                -11-                             2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 12 of 14

                      1   shall be deemed confidential, whether or not so designated. The purpose of this provision is to

                      2   balance the needs of the Parties to obtain discovery against the potential delays in court proceedings

                      3   resulting from the present COVID-19 public health crisis. Documents that have been designated

                      4   for production shall be produced within three (3) business days of entering this Stipulation. This

                      5   provision will endure until the Court enters this Order.

                      6   13.      FINAL DISPOSITION

                      7            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                      8   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                      9   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                     10   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                     11   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                     12   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                     13   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                     14   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                     15   abstracts, compilations, summaries or any other format reproducing or capturing any of the

                     16   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                     17   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                     18   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                     19   and expert work product, even if such materials contain Protected Material. Any such archival

                     20   copies that contain or constitute Protected Material remain subject to this Protective Order as set

                     21   forth in Section 4 (DURATION).

                     22   ///

                     23   ///

                     24   ///

                     25   ///

                     26   ///

                     27   ///

                     28   ///
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                          -12-                          2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 13 of 14

                      1            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                      2

                      3   Dated: May 11, 2020                     STOEL RIVES LLP

                      4
                                                                  By:
                      5                                              Edward C. Duckers
                                                                     Nicholas D. Karkazis
                      6                                              Attorneys for Defendant
                                                                     Epic Aviation, LLC an Oregon
                      7                                              Limited Liability Company

                      8

                      9

                     10   Dated: May 8, 2020                      BOUTIN JONES, INC.
                     11
                                                                  By:/s/ Theodore S. Wolter
                     12                                             Stephen F. Boutin
                                                                     Theodore S. Wolter
                     13                                             Attorneys for Plaintiffs
                                                                     Sacramento International Jet Center, Inc.,
                     14                                              dba Superior Aviation Company; and
                                                                     Scott L. Powell
                     15

                     16

                     17

                     18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     19

                     20   DATED: May 11, 2020
                                                                      /s/ John A. Mendez____________
                     21                                               United States District Court Judge

                     22

                     23

                     24

                     25

                     26

                     27

                     28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                               -13-                            2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
                          Case 2:19-cv-02230-JAM-DB Document 23 Filed 05/12/20 Page 14 of 14

                      1                                                    EXHIBIT A

                      2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                      3            I, _____________________________ [print or type full name], of _________________ [print or

                      4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                      5   Stipulated Protective Order that was issued by the United States District Court for the Eastern District of

                      6   California on ___________ [date] in the case of Sacramento International Jet Center, Incorporated v..

                      7   Epic Aviation, LLC, et al., Case No. 2:19-cv-02230-JAM-DB . I agree to comply with and to be bound

                      8   by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

                      9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

                     10   will not disclose in any manner any information or item that is subject to this Stipulated Protective Order

                     11   to any person or entity except in strict compliance with the provisions of this Order.

                     12            I further agree to submit to the jurisdiction of the United States District Court for the Eastern

                     13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if

                     14   such enforcement proceedings occur after termination of this action.

                     15

                     16            I hereby appoint __________________________ [print or type full name] of

                     17   _______________________________________ [print or type full address and telephone number] as my

                     18   California agent for service of process in connection with this action or any proceedings related to

                     19   enforcement of this Stipulated Protective Order (Applicable only to non-California entity).

                     20

                     21   Date: _________________________________

                     22   City and State where sworn and signed: _________________________________

                     23   Printed name: ______________________________
                                  [printed name]
                     24
                          Signature: __________________________________
                     25
                                  [signature]
                     26

                     27

                     28
S TOE L R IVES LLP
ATTO RNEY S AT LAW
                           [PROPOSED] STIPULATED PROTECTIVE
  SAN FRA NCI S CO         ORDER
                                                                                -14-                            2:19-CV-02230-JAM-DB

                          106521234.1 0071462- 00001
